DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-12 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  Examiner used Drawings in PG PUB. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m). Applicant used same reference designators to reflect upon different elements, specification needs to be overlooked as well as claims.  Examiner advises to remove reference designators from claims to avoid confusion. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, Line 8 recites “a tooth” as a new recitation, it is confusing if it is the already recited tooth or a new tooth.  Examiner assumes that a tooth is the prior recited tooth, changing it to “the tooth”.
Line 19 recites “the snap fitting” which lacks antecedent basis, examiner suggests adding the word “mean” after the word fitting, and add dash between snap and fitting “snap-fitting”. 
Line 22, change the word “its” to be clear, stating “the tooth”  
Line 36 states “a snap-fitting portion” as a first recitation, it is confusing if it is the already recited snap-fitting portion or another portion, examiner assumes it is the already recited portion and recommends changing the language to state “one snap-fitting portion” or any language to clear the limitation.  
Furthermore, examiner recommends applicant to revisit language stating “on one hand and on the other hand of claim 1 and recommends rewording such limitation.
Examiner is open for interview or suggested amendments.    
Claim 2:  Re Claim 2 recites ““which is wound the winding”, it is not understood, please rephrase.  Also claim 2 recites “a flat cover portion” which is a first recitation, need to clarify if it is the already claimed cover portion.  
Also claim 2 recites “or not at the end of the claim which is unclear if it is claiming one piece or more.  Clarification is needed.  
Claim 3 recites “a tooth”, and “a flat cover portion” as a first recitation, it needs to be fixed as prior issues in claim 1.  
Claim 12:  Line 8 states “partially or not”, which is not clear what the winding would be wound about if not. Clarification needed. 
Last 2 lines state “a respective groove” and “a complimentary  ... Means” which are first recitations already recited.  They need to be fixed. Clarified. 
Claims 2-12 are rejected based on dependency from rejected claim 1. 
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Allowable Subject Matter
Claims 1-12 objected to as being rejected under USC 112b, but would be allowable if rewritten to overcome the USC 112b rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim1 recites “inter alia” “1. (Original) A stator (8) for an electromagnetic motor or generator comprising windings (4) and a magnetic circuit, the stator (8) comprising a yoke with a circular or polygonal shape and winding support teeth (3), each winding (4) resting on a tooth (3) while at least partly surrounding a winding support (13, 14), each winding support (13, 14) comprising or being associated with snap-fitting means (15') that cooperate with complementary snap-fitting means (3') supported by [ the tooth (3) associated with the winding support (13, 14) so that the winding support (13, 14) is fastened to the associated tooth (3) with each tooth (3) on one hand and, on the other hand, the intermediate portion (13) and cover portions (14) of each winding support (13, 14) being in the shape of a prism with two triangular faces or in the form of a trapezoid with a minor base more internal to the yoke and a major base more external to the yoke connected by two inclined lateral faces, characterized in that the external means that projects toward the tooth (3), forming the snap-fitting means, the tooth (3) comprising in proximity to each lateral edge of ] the tooth face facing the winding a groove (3'), the two grooves (3') respectively housing one of the snap-fitting portions forming complementary snap-fitting means (3'), or a locking element (15) in the shape of a prism with two triangular faces or in the shape of a trapezoid being inserted, the locking element (15) having an external contour corresponding to the internal contour of the empty space (11) with just enough clearance between the external contour of the locking element (15) and the internal 3214/281US contour of the space (11) for the insertion of the locking element (15) into the empty space (11), the edges of the triangular face facing the associated tooth (3) of the locking element (15) or at least the two edges facing the associated tooth (3) of the inclined lateral faces of the trapezoidal shape of the locking element (15) carrying at least one [] snap-fitting portion (15') that projects toward the tooth (3), forming the snap-fitting means (15'), the tooth (3) comprising in proximity to each lateral edge of its face facing the winding (4) a groove, (3') the two grooves (3') respectively housing one of the snap-fitting portions (15'), forming complementary snap- fitting means (3').”


 
    PNG
    media_image1.png
    340
    294
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    518
    546
    media_image2.png
    Greyscale



Regarding claims 1 combination, the closest prior art, US 20110221297, Langford teaches coil and teeth with snap clips which are different than the claimed invention, and the structure is different,  also prior art US 20070018528 “Naitou” nor any prior art in the IDS shows a stator structure with tooth and fitting holed, but fails to teach the snap structure or the detailed contours or snap structure/prism shapes in claim 1, all the prior art fail to teach the snap fitting structure, and also the prism shape structure of claim 1 above,  the prior art fail to teach, each winding support (13, 14) comprising or being associated with snap-fitting means (15') that cooperate with complementary snap-fitting means (3') supported by [other hand, the intermediate portion (13) and cover portions (14) of each winding support (13, 14) being in the shape of a prism with two triangular faces or in the form of a trapezoid with a minor base more internal to the yoke and a major base more external to the yoke connected by two inclined lateral faces, characterized in that the external contour of the flat cover portion (14) defines on the interior a triangular or rectangular empty space (11) that holds either at least a portion of the snap-fitting means that projects toward the tooth (3), forming the snap-fitting means, the tooth (3) comprising in proximity to each lateral edge of  combination.

    PNG
    media_image3.png
    893
    675
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    674
    693
    media_image4.png
    Greyscale

The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination claim is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in claims,1 together recite “A stator (8) for an electromagnetic motor or generator comprising windings (4) and a magnetic circuit, the stator (8) comprising a yoke with a circular or polygonal shape and winding support teeth (3), each winding (4) resting on a tooth (3) while at least partly surrounding a winding support (13, 14), each winding support (13, 14) comprising or being associated with snap-fitting means (15') that cooperate with complementary snap-fitting means (3') supported by [snap- fitting means” Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 
None of the prior art search, Google Patent Search, International Search Reports, East Search, Ip.com NPL and Patent Search teach or suggest alone or in combination the combination of claim 13 above, the combination of the limitations of the claim are unique. 
Claims 2-12 are objected to based on dependency from rejected claim 1, and also USC 112b rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834